Prospectus supplement March 15, 2011 Putnam Money Market Fund Putnam Tax Exempt Money Market Fund Prospectus dated January 30, 2011 The sub-section Liquidity in the What are each funds main investment strategies and related risks? section is deleted in its entirety and replaced with the following disclosure:  Liquidity. The funds maintain certain minimum liquidity standards, including that:  (Money Market Fund only) the fund may not purchase a security other than a security offering daily liquidity (as specified by applicable rules governing money market funds) if, immediately after purchase, the fund would have invested less than 10% of its total assets in securities offering daily liquidity,  (both funds) the funds may not purchase a security other than a security offering weekly liquidity (as specified by applicable rules governing money market funds) if, immediately after purchase, each fund would have invested less than 30% of its total assets in securities offering weekly liquidity and  (both funds) the funds may not purchase an illiquid security if, immediately after purchase, each fund would have invested more than 5% of its total assets in illiquid securities. 2670343/11
